HARALSON, J.
— There was nothing in the proceedings or judgment of conviction to show that they were void. The proceedings before the justice of the peace could not be collaterally attacked in the manner here attempted. The trial was had and the defendant found guilty, and from aught that appears, the defendant acquiesced in the judgment of conviction, and was serving out his sentence when the petition was filed. The justice, so far as appears, had jurisdiction of the offense, of obtaining money under false pretenses. The Code conferred it on him, where the subject of the crime does not exceed $10. Code 1896, § 4630. The generally well recognized rule is, that “where the court has jurisdiction of the parties and the subject-matter in the particular case, the judgment, unless reversed or annulled in some proper proceeding, is not open to attack or impeachment, by parties or privies, in any collateral action or proceeding whatever If — Black on Judgments, § 245; Freeman on Judgments, § 524.
“If the court in which the proceedings took place had jurisdiction to render the judgment which it did, no error in its proceedings which did not affect the jurisdiction, will render the proceedings void, nor can such errors be considered, when the judgment is brought collaterally in question.” — McCoon v. Scales, 9 Wall. (U. S.) 23, 30, 19 L. Ed. 545.
On the ¡same question this court has said: “It is a settled axiom of the law, jurisdiction having attached, applicable to all judicial proceedings, and to all courts, whether inferior or superior, or general, or of limited *77jurisdiction, that however irregular, or manifestly erroneous the final order, judgment or decree rendered may be, it is not a nullity, and cannot be collaterally impeached. It is merely irregular or erroneous — it is not void.” — Pollard v. A. F. L. M. Co., 103 Ala. 295, 16 South. 801; Logan v. C. I. & C. Co., 139 Ala. 555, 36 South. 729.
In this case it appears that every essential element of jurisdiction is present, and the judgment denying the writ of habeas corpus is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.